Citation Nr: 1721846	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether referral for extraschedular consideration of the claim of entitlement to an evaluation in excess of 70 percent for bilateral hearing loss is warranted.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to June 1953. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

These matters were previously before the Board in October 2014, when they were  remanded for further development.  They have now been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral hearing loss does not present such an exceptional disability picture that the available schedular rating for disability is inadequate.

2.  The Veteran's service-connected bilateral hearing loss prevented him from obtaining and maintaining substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for referral for consideration of an extraschedular rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321 (2016).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss-Extraschedular Basis

In this case, the Veteran's claim for an evaluation in excess of 70 percent for his service-connected bilateral hearing loss on a schedular basis was denied in the Board's October 2014 decision.  At issue in this decision is whether referral for extraschedular consideration is warranted.  

Percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  To accord justice in exceptional cases where the schedular evaluations are found to be inadequate, cases can be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular evaluation.  38 C.F.R. § 3.321 (b). 

Determining whether a veteran is entitled to extraschedular consideration requires a three-step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.    If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

During the pendency of the appeal, the Veteran has asserted various symptoms associated with his service-connected hearing loss.  In an August 2012 statement, the Veteran stated that even with his hearing aids, he would have trouble making out statements made to him, and without either hearing aid in, he would be almost in total silence.  A friend of the Veteran submitted a statement in August 2012 where she stated that she had known the Veteran for 30 years, and has noticed him gradually lose his hearing to the point where he would have problems hearing, even with hearing aids.  The Veteran stated in April 2016 that he was sick of being "yelled at, screamed at, and swore at" because he was unable to hear.  He also stated that with a hearing aid in his right ear, he sits in total silence.              

During an August 2012 VA examination, the Veteran stated that his son would get mad at him because he could not hear.  During a May 2014 VA examination, the Veteran indicated that his hearing loss caused him to have difficulty understanding his wife.  The Veteran reported during a December 2014 VA examination that his hearing affects all aspects of his life.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment under 38 C.F.R. § 4.85, Diagnostic Code 6100,  Tables VI and Via, were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).

Further, in Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. Mar. 6, 2017), the Court of Appeals for Veterans Claims (Court) held when evaluating hearing loss, VA measures a claimant's ability to hear certain frequencies at specific volumes and to understand speech, using rating tables to correlate the results of audiometric testing with varying degrees of disability.  The Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  

Based on the foregoing, the Board finds that Veteran's functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition, as measured by the Maryland CNC testing, is a schedular rating criterion that recognizes an inability to understand certain words in conversation, and in turn, the impact of that impaired ability on functioning, both daily (social) and occupational. The Veteran's struggle to comprehend or hear people speaking or hear verbal conversations are factors contemplated in the regulations and rating criteria as defined, and the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and have been taken into account as part of the currently assigned 70 percent evaluation.  They do not present such an exceptional disability picture that the available schedular evaluations are inadequate.  

The Board acknowledges that the Veteran's statements that his problems hearing were not helped with hearing aids; however the Board notes that VA examinations are conducted without use of hearing aids, see 38 C.F.R. § 4.85, and the scores without the use of hearing aids represent a rating made on the worst possible objective measure of performance.  The use of hearing aids would, if anything, only serve to provide better hearing than demonstrated on audiometric examination.  See 52 Fed. Reg. 44117 (Nov. 18, 1987).

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hearing impairment that has not been attributed to the service-connected bilateral hearing loss, and a separate 10 percent rating has already been assigned for tinnitus.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the schedular criteria are adequate and reasonably describe the Veteran's hearing loss disability picture.  Therefore, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

TDIU

Total disability ratings for compensation may be assigned where the Schedular rating is less than total and the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16 (a). 

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, it is the established policy of VA that all veterans who are unemployable by reason of service-connected disabilities be rated totally disabled, regardless of their combined Schedular rating.  Therefore, the cases of unemployable veterans are submitted to the Director, Compensation and Pension Service, for consideration of extraschedular TDIU when they do not also meet the Schedular threshold.  38 C.F.R. § 4.16 (b). 

For the period on appeal, the Veteran is service-connected for bilateral hearing loss, rated at 70 percent disabling, and tinnitus, rated at 10 percent disabling.  Thus, the Veteran meets the schedular criteria for a TDIU to the extent that he has one service-connected disability that is rated as 60 percent disabling.  38 C.F.R. § 4.16.

The Veteran has indicated that he last worked full-time and became too disabled to work in April 1987, in part, due to his service-connected bilateral hearing loss.  
The record reflects that he last worked as a carpenter and completed four years of high school.  As previously indicated, in an August 2012 statement, the Veteran indicated that even with hearing aids, he would sometimes have trouble making out statements made to him.  An August 2012 statement from the Veteran's friend noted that in the 30 years that she knew the Veteran, he gradually lost his hearing to the point that he had problems hearing even with new hearing aids.  The Veteran stated in April 2016 that he was sick of being "yelled at, screamed at, and swore at" because he was unable to hear.  He also stated that with a hearing aid in his right ear, he sits in total silence.       

An August 2012 VA examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The Veteran indicated that his son would get mad at him because he could not hear.  The examiner found that the Veteran's tinnitus did not impact ordinary conditions of life, including ability to work

A February 2013 private treatment record from Dr. S.K. indicated that the Veteran had a severe to profound bilateral sensorineural hearing loss.  The Veteran was given a medical clearance for hearing aids but his hearing was poor enough that it was felt that hearing aids may not be effective due to his poor speech discrimination, particularly in his left ear.  

A May 2014 VA examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The Veteran reported that he had difficulty understanding his wife.  The examiner found that the Veteran's tinnitus did not impact ordinary conditions of life, including ability to work.

A December 2014 VA examiner also indicated that the Veteran's hearing loss impacted ordinary conditions of daily life, including his ability to work.  The Veteran reported that his hearing affects all aspects of his life, and that he had not worked since 1987.  He reported that he worked in construction his entire post military civilian career.  However, the examiner opined that that the Veteran's hearing loss would not prevent him from attaining or engaging in gainful employment.  Regarding tinnitus, the examiner found that it did not impact ordinary conditions of life, including the ability to work.

The December 2014 VA examiner provided an addendum medical opinion in May 2016.  The examiner concluded that there was "no evidence, or rationality to support a positive opinion for unemployability regarding the Veteran's hearing loss."  However, the examiner stated that the Veteran did have a significant enough hearing loss to suggest that in more challenging listening environments, such as significant background noise and heavy verbal communication, he would struggle to communicate effectively.  The examiner also stated that Veteran worked in construction for 32 years, and most construction work environments have at least some noise, with excessive amounts of noise common.  Also, the examiner indicated that the "ability to quantify this particular Veteran's amount of difficulty" was extremely difficult, as the number of and type of different construction jobs, the acoustic environments of construction sites, and the need to communicate with other workers were innumerable.    

VA treatment records from July 2016 note that the Veteran hardly wore his hearing aids as he felt that they did not give him any benefit.  

Considering the pertinent evidence of record, the Board concludes that an award of a TDIU is warranted.  A review of the evidence of record reflects that the Veteran completed four years of high school, and last worked (and had worked for many years) in the construction field as a carpenter.  He has no other training or work experience.  

The evidence also reflects that the Veteran's hearing loss would clearly cause problems with employment, as it would impact his ability to effectively communicate and interact with the public.  While the Veteran was issued hearing aids, the evidence shows that hearing aids were not effective.  Dr. S.K. stated in February 2013 that while the Veteran was medically cleared for the use of hearing aids, his hearing was poor enough that hearing aids may not be effective due to his poor speech discrimination.  VA treatment records note that the Veteran hardly wore hearing aids because they did not provide any benefit to him.  

The August 2012, May 2014, and December 2014 VA examiners all found that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  Although the December 2014 VA examiner found that the Veteran's hearing loss would not prevent him from attaining or engaging in gainful employment and subsequently found that there was "no evidence, or rationality to support a positive opinion for unemployability" in the May 2016 addendum opinion, the examiner also found that the Veteran's hearing loss was significant enough to suggest that in more challenging listening environments, such as significant background noise and heavy verbal communication, he would struggle to communicate effectively.  The examiner also acknowledged the Veteran's work in construction for 32 years, and noted that in construction work environments, excessive amounts of noise were common.  Clearly, the Veteran's hearing loss would cause him problems communicating in challenging listening environments such as high noise construction areas.  The Veteran's hearing loss could also jeopardize his safety in high noise areas and in settings where a noise could warm him of an impending hazard with machines, situations which are common in physical employment in the construction field.  

Additionally, given the Veteran's long work history solely in construction, there is no evidence that he has any training or skills that would be required in a completely sedentary desk job.  The Veteran's problems with hearing and communication would severely limit his ability to do sedentary work or interact with the public.  While there may be isolated tasks which the Veteran might remain capable of, these cannot be said to constitute the basis for employment.

Therefore, in considering the severity of his hearing loss, the restrictions on his employability, and affording the Veteran the benefit of the doubt, entitlement to a TDIU is granted.

 As a final matter, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

To the extent that the Veteran's representative refers to the appeal returning to the Board with "incomplete remand orders" in the May 2017 informal hearing presentation, the Board finds no merit in what appears to be an argument that the development ordered in the October 2014 Board remand was not completed. The Board directed that the agency of original jurisdiction (AOJ) schedule the Veteran for an examination and obtain an opinion as to the effects of his service-connected disabilities on his employment.  Such was completed and the claims were readjudicated in the February 2017 supplemental statement of the case.  Therefore, the AOJ substantially complied with the remand order. 


ORDER

Referral for extraschedular consideration of the claim of entitlement to an evaluation in excess of 70 percent for bilateral hearing loss is denied.

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


